DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processing part that processes” in claims 18-21, and “authentication processing part that performs authentication processing” in claim 20-21.
Review of the specification indicates:
¶33 indicates a “signal processing part” which processes a signal from the imaging device “may be configured to operate on the basis of physical connection by hardware”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim references “the authentication processing part” without referring to an “authentication processing part” previously, rendering it uncertain as to what “authentication processing part” the claim refers to. For this reason, the limitation is indefinite. For the purposes of 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7-10,12-14,18 rejected under 35 U.S.C. 102(a)(2) as being taught by Mlinar; Marko et al. (US 10090347 B1)
Regarding claim 1, Mlinar teaches, 
An imaging device (“image sensor with both visible light and near-infrared sensitivity”)[4:51-53 and Fig. 4-13] comprising: 
a pixel array part (4:46-53 and Fig. 13, “image sensor 14”) in which a plurality of pixel groups each including four pixels arranged in a matrix of 2x2 is arrayed, (4:31-53 and Fig. 13, “image sensor 14” with color filter patterns with “color filter elements 52” arranged in 2x2 squares as depicted in Fig. 13)
wherein as a pixel group including four pixels, (6:7-49 and Fig. 13, “ pixel group (e.g., quadrant) of the 4×4 unit”) there are formed 
a first pixel group that includes three pixels that receive red light and one pixel that receives infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 red visible R pixels and 1 near-infrared N pixel are in the upper right quadrant of the image sensor 14)
a second pixel group that includes three pixels that receive blue light and one pixel that receives infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 blue visible B pixels and 1 near-infrared N pixel are in the lower left quadrant of the image sensor 14)
a third pixel group that includes three pixels that receive green light and one pixel that receives infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 green visible G pixels and 1 near-infrared N pixel are in the upper left quadrant of the image sensor 14) and 
a fourth pixel group that includes three pixels that receive green light and one pixel that receives infrared light, (6:7-49 and Fig. 13, “each value of the 2×2 square including visible light information and near-infrared light information” with quadrants as depicted in Fig. 13 which includes 3 green visible G pixels and 1 near-infrared N pixel are in the lower right quadrant of the image sensor 14) and 
four pixel groups including the first pixel group, the second pixel group, the third pixel group, and the fourth pixel group are arranged to form a set of 2x2 units in which the first pixel group and the second pixel group are diagonally positioned, and the third pixel group and the fourth pixel group are diagonally positioned. (6:7-49 and Fig. 13, “pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with quadrant with the visible red R pixels diagonal to the quadrant with the visible blue B pixels, and quadrant with the visible green G pixels diagonal from each other as depicted in Fig. 13)

Regarding claim 2, Mlinar teaches the limitation of claim 1,
	Mlinar teaches additionally, 
(6:7-49 and Fig. 13, “pixel group (e.g., quadrant)” with near-infrared N pixel in the lower right of the pixel group (quadrant) as depicted in Fig. 13)

Regarding claim 3, Mlinar teaches the limitation of claim 2,
	Mlinar teaches additionally, 
an on-chip lens is arranged for each pixel. (5:54-67, “Each pixel may be covered by a respective microlens”)

Regarding claim 4, Mlinar teaches the limitation of claim 1,
	Mlinar teaches additionally, 
any one of a red filter, a green filter, and a blue filter is arranged to correspond to a pixel that receives red light, green light, or blue light, (4:31-50, image sensor 14 may include visible light color filter elements such that “Pixels with a green color filter element are labeled “G”, pixels with a red color filter element are labeled “R”, pixels with a blue color filter element are labeled “B”) and 
an infrared light transmission filter is arranged to correspond to a pixel that receives infrared light. (4:31-50, image sensor 14 may include near-infrared color filter elements such that pixels with “a near-infrared color filter element are labeled “N.””)

Regarding claim 7, Mlinar teaches the limitation of claim 1,
	Mlinar teaches additionally, 
pixel that receives infrared light is provided to be adjacent to pixels that receive infrared light in adjacent pixel groups, so that the pixels are arranged in a matrix of 2x2 in every (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)

Regarding claim 8, Mlinar teaches the limitation of claim 7,
	Mlinar teaches additionally, 
an on-chip lens is arranged for each pixel. (5:54-67, “Each pixel may be covered by a respective microlens”)

Regarding claim 9, Mlinar teaches the limitation of claim 7,	
	Mlinar teaches additionally, 
an on-chip lens is arranged in each pixel of the pixels that receive red light, green light, and blue light, (11:36-58, “each visible light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses”) and 
a common on-chip lens is arranged in the pixels that are arranged in a matrix of 2x2 and receive infrared light. (11:36-58 and Fig. 12, “near-infrared light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12)

Regarding claim 10, Mlinar teaches the limitation of claim 7, 
	Mlinar teaches additionally, 
any one of a red filter, a green filter, and a blue filter is arranged to correspond to the pixel that receives red light, green light, or blue light, (4:31-50, image sensor 14 may include visible light color filter elements such that “Pixels with a green color filter element are labeled “G”, pixels with a red color filter element are labeled “R”, pixels with a blue color filter element are labeled “B”) and 
a common infrared light transmission filter is arranged in the pixels that are arranged in a matrix of 2x2 and receive infrared light. (4:31-50, 11:36-58, and Fig. 12, image sensor 14 may include near-infrared color filter elements such that pixels with “a near-infrared color filter element are labeled “N.”” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12)

Regarding claim 12, Mlinar teaches the limitation of claim 1,
	Mlinar teaches additionally, 
image data having red, green, and blue components is generated for each pixel. (9:34-48, “signals from each visible light pixel in each group may be averaged to obtain a representative signal (R′, G′, or B′) for that group”)

Regarding claim 13, Mlinar teaches the limitation of claim 1,
	Mlinar teaches additionally, 
data of pixels of a same color in each pixel group is added to generate image data. (9:34-48, “signals from each visible light pixel in each group may be averaged to obtain a representative signal (R′, G′, or B′) for that group” such that signals from “green pixels in group 56-1 may be averaged to obtain G′ in the upper-left quadrant of unit square 106” and the signals from “red pixels in group 56-2 may be averaged to obtain R′ in the upper-right quadrant of unit square 106, etc.”)


	Mlinar teaches additionally, 
data of four pixels that are arranged in a matrix of 2x2 and receive infrared light is added to generate image data. (6:64-67,7:1-30,8:20-28, and fig. 16, “signals from the near-infrared pixels of group” 56-1, 56-2, 56-3, and 56-4 adjusted based on information from neighboring visible light pixels such as the respective neighboring green, red or blue pixels; and “signals from the green pixels of group” 56-1 and 56-4, “signals from red pixels from 56-2”, and “signals from blue pixels of group 56-3” each adjusted based on information from neighboring near-infrared light pixels, are combined to create “YUV data”)

Regarding claim 18, it is a system which includes the device of claim 1. 
Mlinar teaches additionally,  
An image processing system (2:15-19 and fig. 1, “system 100 may include an imaging system such as imaging system 10”) comprising: 
an imaging device that images a subject (2:15-19, 2:35-53, and Fig. 1, “imaging system 10 may include camera module 12” includes one or more “image sensors 14 and one or more lenses” which generate “still and video image data”) and a signal processing part that processes a signal from the imaging device, (2:15-19, 2:35-53, and Fig. 1, “imaging system 10 may include camera module 12” includes “image processing and data formatting circuitry 16”)
	Refer to claim 1 to teach the limitations of claim 18.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5,6,11,19 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Yuki; Ryuzo et al. (US 20120169962 A1)
Regarding claim 5, Mlinar teaches the limitation of claim 4,
	But does not explicitly teach the additional limitation of claim 5,
	However, Yuki teaches additionally, 
infrared light transmission filter (¶67, “infrared light transmission filter 18”) is formed by laminating at least two of a red filter, a green filter, and a blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the filter of Yuki which laminates 

Regarding claim 6, Mlinar with Yuki teaches the limitation of claim 5,
	Yuki teaches additionally, 	
the infrared light transmission filter is formed by laminating two of the red filter and the blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the filter of Yuki which laminates two color filters. This makes use of already existing filters currently used on the optical sensor for the visible light filters. 

Regarding claim 11, Mlinar teaches the limitation of claim 10,
	But does not explicitly teach the additional limitation of claim 11,
	However, Yuki teaches additionally, 
common infrared light transmission filter (¶67, “infrared light transmission filter 18”) is configured by laminating at least two of the red filter, the green filter, and the blue filter. (¶67, “infrared light transmission filter 18” obtained by “laminating a red color filter and a blue color filter.”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the filter of Yuki which laminates two color filters. This makes use of already existing filters currently used on the optical sensor for the visible light filters. 

Regarding claim 19, Mlinar teaches the limitation of claim 18,
	But does not explicitly teach the additional limitation of claim 19,
	However, Yuki teaches additionally,
a light source part that irradiates the subject with infrared light. (¶77, “infrared light emitted from the backlight 10 goes out of a surface of the liquid crystal panel, and is reflected by an object K to be detected”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the backlight of Yuki which generates light to reflect off an object. This provides a controlled environment to which can detect noise components due to external light. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Zuleta; Ignacio et al. (US 20180098014 A1)
Regarding claim 15, Mlinar teaches the limitation of claim 1,
	Mlinar teaches, 
three pixels except a pixel that receives infrared light in each pixel group (6:7-49 and Fig. 13, quadrants as depicted in Fig. 13 which includes respective 3 red, blue or green visible pixels and 1 near-infrared N pixel in each quadrant of the image sensor 14)
But does not explicitly teach the additional limitation of claim 15,However, Zuleta teaches additionally, 
pixels in each pixel group are exposed under different exposure conditions depending on the pixel. (¶98, “CCD image sensor including distinct regions for imaging red, green, near infrared, and blue wavelengths” perform panchromatic imaging with “different exposure times” which “varies with region”) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the imaging technique of Zuleta which varies exposure time of distinct imaging regions. This helps to achieve high dynamic range imaging. 

Claim 16,17 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Zuleta; Ignacio et al. (US 20180098014 A1) in view of Shimizu; Makoto (US 20060146155 A1)
Regarding claim 16, Mlinar with Zuleta teaches the limitation of claim 15,
	Mlinar teaches additionally, 
in each pixel group, the pixel that receive infrared light is provided at a same position, (6:7-49 and Fig. 13, “pixel group (e.g., quadrant)” with near-infrared N pixel in the lower right of the pixel group (quadrant) as depicted in Fig. 13)
But does not explicitly teach the additional limitation of claim 16,
	However, Shimizu teaches additionally, 
a pair of scanning lines is arranged in each pixel row, (¶107 and 69, “the group of registers 41 corresponding to the signal lines L1 are connected to a first transfer line 42A, the group of registers 41 corresponding to the signal lines L2 connected to a second transfer line 42B” such that “image pick-up elements of each sub-group are connected to different signal lines L1 (La1), L2 (La2)”) and 
in pixels in each image row, every pixel is alternately connected to one scanning line and another scanning line. (¶90, “duplexer circuit 60 switches the transfer lines 42A, 42B within the line scanning cycle, so that digital image signals of alternate rows are serially outputted through the duplexer circuit 60”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the imaging technique of Zuleta with the row switching of Shimizu which outputs rows of scans in alternating fashion. This allows for an effective way to sample scan while effectively reducing power consumption. 

Regarding claim 17, Mlinar with Zuleta teaches the limitation of claim 15,
	Mlinar teaches additionally, 
pixel that receives infrared light is provided to be adjacent to pixels that receive infrared light in adjacent pixel groups, so that the pixels are arranged in a matrix of 2x2 in every four adjacent pixel groups. (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)
But does not explicitly teach the additional limitation of claim 16,
	However, Shimizu teaches additionally, 
a pair of scanning lines is arranged in each pixel row, (¶107 and 69, “the group of registers 41 corresponding to the signal lines L1 are connected to a first transfer line 42A, the group of registers 41 corresponding to the signal lines L2 connected to a second transfer line 42B” such that “image pick-up elements of each sub-group are connected to different signal lines L1 (La1), L2 (La2)”) and 
in pixels in each image row, every pixel is alternately connected to one scanning line and another scanning line. (¶90, “duplexer circuit 60 switches the transfer lines 42A, 42B within the line scanning cycle, so that digital image signals of alternate rows are serially outputted through the duplexer circuit 60”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the imaging technique of Zuleta with the row switching of Shimizu which outputs rows of scans in alternating fashion. This allows for an effective way to sample scan while effectively reducing power consumption. 

Claim 20,21 rejected under 35 U.S.C. 103 as being unpatentable over Mlinar; Marko et al. (US 10090347 B1) in view of Honjo; Kenichi et al. (US 8284301 B2)
Regarding claim 20, Mlinar teaches the limitation of claim 18,
	But does not explicitly teach the additional limitation of claim 20,
	However, Honjo teaches additionally, 
authentication processing part (23:20-38, “phase difference detection units”) that performs authentication processing on a basis of an infrared light image. (23:20-38,11:55-67,12:1-6, and 28:38-48,”that receives subject light guided by a mirror box device and performs phase difference autofocusing” on the basis of image data acquired by the CMOS image sensor 110 such as “near infrared light” that is more readily detected by the phase difference detection units used to “corrects deviation in the focal position between reference light and near infrared light in the performance of video autofocusing”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the image sensor of Mlinar with the phase difference detection of Honjo which uses infrared phase difference detection. This type of detection can improve the system by basing measurements off of a wavelength less susceptible to attenuation.  

Regarding claim 21, Mlinar teaches the limitation of claim 18,
	Mlinar teaches additionally, 
a pixel that receives infrared light is provided to be adjacent to pixels that receive infrared light in adjacent pixel groups, so that the pixels are arranged in a matrix of 2x2 in every four adjacent pixel groups,72SYP327878WO01 (6:7-49 and Fig. 12, “each pixel group (e.g., quadrant) of the 4×4 unit square may include may include three visible light pixels and one near-infrared pixel” with near-infrared pixels collected into the center of the 4x4 unit cell as depicted in Fig. 12)
a common on-chip lens is arranged in the pixels that are arranged in a matrix of 2x2 and receive infrared light, (11:36-58 and Fig. 12, “near-infrared light pixel sub-group may be covered by a single respective microlens of the plurality of microlenses” such as for the sub-group of near-infrared N pixels as depicted in Fig. 12) and 
But does not explicitly teach the additional limitation of claim 21,
	However, Honjo teaches additionally, 
the authentication processing part (23:20-38, “phase difference detection units”) is configured to perform the authentication processing by using at least one of the infrared light image or a depth map that is generated on a basis of an image plane phase difference of the pixels that receive infrared light. (23:20-38,11:55-67,12:1-6, and 28:38-48,”that receives subject light guided by a mirror box device and performs phase difference autofocusing” on the basis of image data acquired by the CMOS image sensor 110 such as “near infrared light” that is more readily detected by the phase difference detection units used to “corrects deviation in the focal position between reference light and near infrared light in the performance of video autofocusing”)

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483